Honorable Geo. R. Sheppard
Comptroller-of Public Accounts
Austin, Texas
Dear Sir:                 Opinion NO; o-2036-, -.    -. -,
                          Re: Furchasti'ofpostage%stamp3 by
                               the Texas Agricultural ExperIl
                               ment Station at A. & M. College.
                                                           .~
      -owehave your~lettersof March 1, 1940;and March.14, '-"
1940; also‘~twoletters froinMr.-A. B. Conner, Director, Texas
Ag?lcultural~Expi+Nmeiit'Stat~on,~A;& M; College, aded Feb;~~
ruarg 28, 1940, and March 13, 1940, which you forwarded
                                                     -. to us.
       'Thes‘e~lette?$
                     reveal that the Texas 'AgrlcultutialEti-‘.
ljeeliuent
         StatF6Khas purchased ~posttige'stamps-by executing a
vbticherm@de.payable to & UnlteKStates Postmaster. Th$~
Station h&'-then ~lssued'~'c~h~ckagainst the Pure Feea Wc%king
FuiiaUXpaykient tif~thestatipps%ihait'ha3 been eriaorsedUbgthe
P&%tm&st&E from whom ~th6 putidhtise
                                   was made:'~A'?eImbursemtint
tibtibh&r
        h&s beeii'submittedto you by the Stirltloti
                                                  antilistea~-'~
th&i?eoii.is-'the
               Cimoilnt
                      ~expendedin the piirchase'of'thesestamps.
They have also attached the orlglnal Stamp voucher,
   "~ ~With these facts In mind, you~request our opinion--a~-'~~
tb whether your department would,be auth&lzeKto   Issue -a'war-
rafitpayable to the Director-'df'theAgriciilturalExperiment
Station for refund of the stamps so purchased.
        We have sfudied.the history of Article '3875,Vernbn's
Revised Civil--Statutes;1925, in an effort to ascertain from
what' sources anKby what authority the funds used by the
Texas Agricultural Experiment Station in purchasing these -~.
stamps were derived. Being unable'to find tinslegally created
?evolvlng br lnstltutional fund from which suchipurchases
could be made, we wrote you on March 8, 1940, asktng for ln-
formatlon~'regardingthe source or sources from which the fund
might be authorized. In response to-this request, we have
Mr. A. B. Conner'sletter of March 13, 1940, and in connection
with this matter he says:              .
       "The Pure'Feed working fund Is a fund of
    $lO;OOO advanced to-'theDirector of the Agriciil-
    ttiralExperiment Station by the Board of Dlrec-
                                                               -      .




Honorable Geo. H. Sheppard, page 2         0-2036


   tors of the College many years ago. The
   original source of this fund, I understand,
   was from the net surplus accrued in the
   administration of the Pure Feed Law ana
   the wojrklngfund was set up irifter'an  amend-
   m6nt mad&~ln.the 315t Legislature, Third
   Calld Sessioti;wtilbh.amefiament,   shown'ln the
   General I;avSof Texas;-Thlra Callea'Sesslon,
   3lst~Le~islature;lglO, page.16, tiectititi   2!
   fir&id&-'that'
    .~             I;~. . Said 'fiti& (StirplUs) ~
    . . . sh&ll be us.edby the.b6ard'of directors
   OT the AgrlcultW~l'aid‘Mechahlcal 'College for"
   iilak1ng'aI.l
               ritices3aryrepair&at 'the AgrlctiItiiral
   %indMech~nlc%l~Col'leg~;Wectron'~bf buildlngs~'
   ana otliierImprovemefits,-~a& for such oth@‘pur-~
   'pose5&s'mag be'aeemed advlstibleby'the board ~of
   directbrs, ana'said funas shall be~paia outsby
   the.State Treasutier6n warrants 13sued~bg the
   pr@sid&nt and secr~etary'ofthe boarKof'&l;
   rt%toPs.' ItIs my‘und~~standihg that 'this
   tibrkingfund V&s from rn6fii.63ttiansmltted'by
   the'State Trhasurer on warrants to the College
   under this
           .   Act."           _        .     .
       A'sfar &s'w&'have been abl'eto ascertain, the~A6t‘bf..
the-Ltiglslaturedeferred to by'Mr.~Coiixieris~'the~'bliI~~sou~d~~
                                                              ~~
from which.the~ "working fund'"cd.iSdhaii&b&n'~deri@&.'--~
                                                         S-&ate
BrlS'No~.10, Third Called Session, .TtiWtyLfii"stL@l%lattir&~~~';
r&fijrredto-'inl@?*Coniier~'%lettZ5, w~a* tinapprbprlatSon.blIT.
It &ppropri.%tedand transfer&d all moneys colle~ted.under'.tFi~-'
           bf the pure feed laws (Including Article 3875; stii5I;a)
pr+ovltiiofis
to the'use and beiiefltof the A. &M. College bf.Texas-8na pro-
vFde6 that 'the Stat% Treasurer should'keep an account on~his-.--
bboks t&be known as the Pure Feed~Fund 6f the'Agricultura1 and
Mechanical College. Section 2 of said
                                   .    Act provided:
       "Section 2, Said funds so appi+opriatedana
   collect-d shall be used by the bdara of directors
   of the Bgrlculturtiland MechaiilcalCollege for‘~
   itiakingall necessary repairs at the Agrlculturfil
   and Mechanical College, erection of builalngs ana
   oCher improvemZW.s,"and for such bther purpdses Xs
   iriayb5 deemed'aavisable bjithe board of di?ectors-;
   and s&id fun& shall be pafd outby the SFate'~Trea,s-
   uPer on warrants issued by the presldeiitand"secre-
   tary of the board of director‘s;.Th5 said boara.of
   dliiectorsshall'on the 315t day of August of~each
   jiearfile a swijrfireport Uith'ttieGoVePrior,giving
   a-n itemize8 statement of all Feceipts aliadIsbur3e-
   ments of said fund for the year ending on said date."
Honorable Gee, R. Sheppard, page 3         Q-2036


       "The doctrine of ejusdem generls (of the same kina)
Imports that general words following an enumeratfon of partlcu-
lar or specific things will be confLned to things of the same
kind. In brief, the general words so used are not to be con-
strued in the widest sense, but are to be held as applying only
to-'personsor things of the same 'kindand class-.asthose enum-
erated.;' 39 Tex, Jur:202.   See also Farmers' and.MechanPcs'
National Bank v. Hanks, 104~'Tex.320, ~137 S;W. 1120:. In view
of'thls rule, we are constrained to hold that the Board of
Dir'ectorsof the Agricultural and Mechanical Collegewere not
authori~sedunder Senate Bill~No. 10, supra, to set up a "work-
ing fuiid"for the Agricultural Experiment Statfon. The~piir-
of Senate Bill No. 10, supra, was to appropriate the fun&s"
therein referred to for the purpose of'erectlng buildings ana
other improvem'ents,and making repairs-;under the doctrlne‘~of
ejusdem generis, the directors 00uia hiifelisea said funas only
forpurposes similar to, or p of the same class as, those ex-
pressed in the statute.         .
   ~-" Since the moneys appropriated under Senate~Bill~‘No;~10,
supra, could not have-been us~edfor the purpose of.establFsh-
ing the "working fund," themoneysthereinproperly    belong in
the State Treasury to.~~theaccountof the PiireFeed-.FunS[‘of‘Xhe
Kgricultural analMechanical College of Texas: -'Asa-practical
matter;-we~riializethat there 1s not ten thousand‘dollars
($~O,OOO) standing-to the credit of the "working fund' at'thls~
timedue to the fact that the ExperIment Station bfficlals have
ls~suedchecks against sala'fund~inaccordance with the-pro-'.
cedure followed forthe past severa years, In view of this-.
fact, we suggest that the moneys standing to the'credit ofsaid
'working fund", together with the-vouchers and cancelled checks
issued by the officials of the Station, be returned to the State
Treasury.                  .       .                   ,.~
    .~
       If there'are any legally created revolvfng or Fnstitu-
tibnal funds against which the Texas Agricultural ExperTment-
Station may legally issue checks, they may proceed to make their
purchases out of such funds and your department-,'
                                                 under A~rtrticle
3875~,SUPP~.9 would be authorized to issue warrants reimbursing
them for the amounts so expended.
                               Yours very truly
                             ATTORNEYGENERAL   OF TEXAS
HAS:RS:wc                      By s/Walter R. Koch
                                    Walter R, Koch
Approved Sun II, 1940
s/Gerald C. Mann                By s/Harry A. Shuford
ATTORNEYGENERAL OF TEXAS             Harry-A. Shuford
Approved Opinion Committee by s/BWB Chairman